PER CURIAM.
Plaintiff has appealed from the provisions of an order of the court expunging a Notice of Lis Pendens in the above-entitled matter and cancelling and discharging the Notice of Lis Pendens recorded in the office of the County Clerk of Lincoln County, Wyoming. Since a provision in the same order allowed plaintiff to amend his complaint and defendants within an allotted time to respond thereto, it is clear that the order from which the appeal is taken was not final. Accordingly, the appeal is dismissed.
Dismissed.